                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )
                                                     )         NO. 3:16-CR-00133
ROBERT M. MAUGHON                                    )         REEVES/GUYTON
                                                     )
                                                     )

                                             ORDER

     Defendant has moved to substitute counsel and continue his sentencing hearing, scheduled for

November 19, 2018 [D. 54]. The Government opposes the motion in response [D. 57]. In turn, the

Government has filed a motion to detain Defendant pending sentencing [D. 58], and Defendant

has responded [D. 59]. The same factual background gives rise to both motions.

     I.     Background

     A Grand Jury indicted Defendant, a medical doctor, on December 6, 2016, charging him with

45 counts of health care fraud under 18 U.S.C. § 1347 [D. 1]. His trial was originally set for Feb-

ruary 14, 2017 [D. 3], but the Court granted his motions to continue on January 10 and May 12 of

that year [D. 9, 13]. In granting the motions, the Court acknowledged the complexity of this case

and the need for his attorneys to perform due diligence in preparing a strong defense.

     On September 22, 2017, a plea agreement was entered [D. 14], and a change of plea hearing

was scheduled for October 26. One week before the hearing, on October 19, Defendant filed a

motion to substitute attorney [D. 16], followed by a motion to continue his change of plea hearing

and trial date [D. 17]. In his motion, he argued that he no longer wished to change his plea in this

case until his new counsel, recently retained, had an opportunity to review relevant discovery.




                                                 1
After holding a hearing, the Court granted his motion [D. 22] According to testimony from a wit-

ness to the signing of the September 22 plea agreement, defendant stated he had no intention of

pleading guilty, and only entered into the agreement so he could delay proceedings [D. 57, p. 1].

    On February 26, 2018, the Court granted his motion to withdraw the plea agreement and set a

trial date for June 5, 2018 (the trial was expected to last 2 to 3 weeks) [D. 23].

    The parties (and the Court) prepared extensively for trial. On the morning of June 5, Defendant

entered into a plea agreement [D. 44], and instead of a trial, the court held a change of plea hearing

[D. 46]. The Court originally scheduled a sentencing hearing for October 2, 2018 and has twice

reset the date at the request of the parties.

    Defendant had reached out to another attorney, John Barnes, for a “second opinion” about his

sentencing hearing [D. 54, ¶ 4]. Andrew Farmer, Defendant’s lead counsel, did not know Defend-

ant had done this until November 2, 2018, when Mr. Barnes requested information about the case

from Defendant’s counsel [Id., ¶ 3]. Defendant has spoken “at length” with Mr. Barnes, who is

willing to represent Defendant should the Court grant this motion [Id., ¶ 5].

    In the response to the motion for detention, the Court learned Mr. Farmer has an ownership

stake in the entity negotiating with Mr. Maughon to purchase his assets and medical clinic [D. 59,

¶ 3]. At a November 14 hearing, Mr. Farmer told the Court the negotiations began on June 22. Mr.

Farmer promptly informed the Tennessee Board of Professional Responsibility, and his client

signed a waiver consenting to Mr. Farmer’s representation despite the conflict. Unfortunately, the

negotiations have since broken down, and neither Mr. Farmer nor Dr. Maughon appear to believe

Mr. Farmer can provide adequate representation at this time.

    In response, the Government orally agreed that the motion to substitute should be granted in

light of the soured business negotiations.



                                                  2
   II.     Discussion

           a. Motion to Substitute Counsel & Continue

   A decision to grant or deny a motion to continue lies within the discretion of the district court.

U.S. v. Frost, 914 F.2d 756, 765 (6th Cir. 1990). Only an “unreasoning and arbitrary insistence

upon expeditiousness in the face of a justifiable request for delay violates the right of assistance to

counsel.” Id. (quoting Morris v. Slappy, 461 U.S. 1, 11-12 (1982)).

   Defendants must show good cause when filing a request to substitute counsel and must do so

in a timely manner. U.S. v. Williams, 176 F.3d 301, 314 (6th Cir. 1999). In reviewing the request,

the court should consider i) the timeliness of the motion, ii) the extent of the conflict between the

attorney and client and whether it resulted in a total lack of communication, and iii) a balance of

these factors with the “public’s interest in the prompt and efficient administration of justice.” Id.

An appellate court may review the adequacy of the district court’s inquiry. Id.

   Because of the unfortunate turn in Mr. Maughon and Mr. Farmer’s business negotiations, the

Government agrees that the motion to substitute counsel should be granted, but asks that the mo-

tion to continue be granted for less than the requested 90 days.

           b. Motion for Detention

   A defendant awaiting the imposition or execution of a sentence shall be detained, unless the

Court finds by clear and convincing evidence that the person is not likely to flee or pose a danger

to the safety of any other person or the community. 18 U.S.C. § 3143(a).

   According to the probation office, Defendant has not posed a danger to the community and

does not seem likely to flee. The Court sees no reason to revoke his detention at this time.




                                                  3
   III.   Conclusion

   Based on the agreement of the parties, Defendant’s motion to substitute counsel [D. 54] is

GRANTED and his sentencing hearing shall be CONTINUED until January 14, 2018 at 10:00

AM. Because Defendant is neither a danger to the community nor a flight risk, the Government’s

motion for detention [D. 58] is DENIED.



                                           ______________________________________
                                           _ _____
                                                 _______
                                                       ________
                                                              ________
                                                                     __________
                                           UNITED
                                           UNITED STATES
                                                    ST
                                                     TATES S DISTRICT
                                                             DIST  CT JUDGE
                                                                TRIC   JUDGE




                                              4
